UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 18, 2013 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 24663 Mound Road Warren, Michigan 28091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: 586-945-8061 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements for Certain Officers. On January 16, 2013, Kevin Stolz, our CFO, provided notice to us that he is resigning his position effective immediately.His resignation letter cited the growing demands of his other business activities. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:January 18, 2013 By:/s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel and Secretary
